DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0223831 A1.


Response to Amendment
The amendment filed on 02/10/2021 has been entered:
Claim 1 – 18 remain pending in the application;
Claim 1, 4, 5, 8, 9 and 13 are amended;
Claim 16 – 18 are added as new.

Applicant’s amendments to claims overcome the 112(b) claim rejections to claim 8 and 9 as set forth in the Non-Final Office Action mailed on 11/10/2020. The corresponding 112(b) claim rejections to claim 8 and 9 are withdrawn.
However, applicant’s amendments and arguments DO NOT overcome the 112(a) and 112 (b) rejections to claim 5 set forth in the Non-Final Office Action mailed on 11/10/2020. The corresponding 112(a) and 112(b) claim rejections are maintained.
Applicant’s amendments introduce NEW MATTER and indefiniteness which result in new grounds of 112 claim rejections.


Response to Arguments
Applicant's remarks filed 02/10/2021 have been fully considered but they are not persuasive and/or the amendments render argument moot in view of new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejection of claim 5 under 35 U.S.C. 112 (a) and 112(b) have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the 112(a) rejection of claim 5, applicant amended the claims to include limitation “wherein, to determine that the second portion of the array is acoustically uncoupled from the patient, the orientation processor is further configured to determine that a portion of the echo signals corresponding to the second portion of the array comprises a ring-down artifact resulting from the second portion of the array interfacing with air”, and submitted on p.5 – 6 that “To that end, the Burke patent (U.S. Pat. No. 5,517,994) cited in   26 describes "activation of the ultrasonic probe when the acoustic aperture of the probe is exposed to the open air, for it is reflections from the probe-air interface which are analyzed by the diagnostic processor." (Burke, col. 3, ins. 1-5.) In this context, FIG. 6 of Burke, which is cited in   26 of the present application, 
Applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.
First of all, the claim recites a processor configured to perform a determination whether a ring-down artifact existed in the received echo. The specification must provide detailed algorithm to support the determination function as claimed.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.01.
However, neither the specification of present application nor the Burke patent (US 5,517,994) cited in [0026] discloses such detailed algorithm to determine the existence of ring-down signal and further to determine the status of transducer coupling. Applicant’s arguments rely on the disclosure in Burke, but the corresponding disclosure in Burke is recited as: “A principle of the present invention is the activation of the ultrasonic probe when the acoustic aperture of the probe is exposed to the open air, for it is reflections from the probe-air interface which are analyzed by the diagnostic processor” in Col.3 Ln.1 – 5; “In practice however the receiver of the transmitter and receiver 12 may be saturated by transmit pulse energy when activated immediately after application of a drive pulse to the transducer element. As a consequence the received signal waveform can exhibit some ringing as shown at 60 in FIG. 6 which will quickly damp and dissipate as the receiver returns to linear operation. When the actuated transducer element 30' and associated channel of the beamformer are operating properly, the diagnostic processor 20 can expect to receive a waveform (either in analog or digital form) similar to that of FIG. 6” in Col.4, Ln.51 – 61. In above cited disclosure, Burke only discloses a physical phenomenon “ringing” or “ring-down” in echo signal without any algorithm about how to determine a signal is containing a “ringing” or 
 Further, as stated on p.4 of Non-Final Office Action mailed on 11/10/2020, it is well-known in the art that ring-down artifact can be from many sources when there is acoustic change between tow medium. In addition, the above citation of Burke also discloses the evidence of two difference situations which both generate the ring-down artifact, one is coupling to air cited in Col.3 Ln.1 – 5 and the other is probe malfunction cited in Col.4, Ln.51 – 61. However, neither the specification of present application nor the cited Burke patent discloses the detailed algorithm to identify the source of ring-down artifact as the coupling issue.
Thus, the above limitation in claim 5 does not have written description support to comply with the requirement set forth in 35 U.S.C. 112(a).
Second, since there is no disclosure about the detailed algorithm, it is unclear how the ring-down artifact is identified by the claimed processor and it is also unclear how the source of ring-down artifact can be determined to be the coupling issue.
Thus, the above limitation in claim 5 renders claim indefinite and results in rejection under 35 U.S.C. 112(b).
Therefore, applicant’s arguments regarding the 112 rejection to claim 5 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Applicant’s arguments with respect to the rejection of claim 1 – 15 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the orientation processor is configured to: determine, based on the received echo signals, that a first portion of the array is acoustically coupled to a patient and a second portion of the array is acoustically uncoupled from the patient; and produce an image orientation signal based on the first portion of the array;” “wherein the scan converter is configured to render the ultrasound images based on the image orientation signal.” Applicant submitted on p.8 that “Thus, Ogawa and Sabourin, even when combined, do not disclose or suggest all of the recited features of amended independent claim 1.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons:
First of all, the amended limitation “wherein the orientation processor is configured to: determine, based on the received echo signals, that a first portion of the array is acoustically coupled to a patient and a second portion of the array is acoustically uncoupled from the patient” is NEW MATTER introduced in the amendment which does not have written description support.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.01.
The corresponding disclosure in the specification is recited as: “Signals from all of the elements of the array are coupled to an orientation processor in step 120 where they are analyzed for acoustic ring-down in step 122. When an ultrasound transducer element is not acoustically coupled to the skin, its echo response exhibits a distinctive ring-down artifact. A typical ring-down signal from an uncoupled transducer element is shown in FIG. 6 of U.S. Pat. No. 5,517,994 (Burke et al.) for instance. Elements acoustically coupled to the subject will in contradistinction receive a sequence of echo signals from tissue” in [0026]. The corresponding disclosure in Burke (US 5,517,994) is recited as: “A principle of the present invention is the activation of the ultrasonic probe when the acoustic aperture of the probe is exposed to the open air, for it is reflections may be saturated by transmit pulse energy when activated immediately after application of a drive pulse to the transducer element. As a consequence the received signal waveform can exhibit some ringing as shown at 60 in FIG. 6 which will quickly damp and dissipate as the receiver returns to linear operation. When the actuated transducer element 30' and associated channel of the beamformer are operating properly, the diagnostic processor 20 can expect to receive a waveform (either in analog or digital form) similar to that of FIG. 6” in Col.4, Ln.51 – 61.
However, neither the specification of present application nor the Burke patent (US 5,517,994) cited in [0026] discloses such detailed algorithm to determine the existence of ring-down signal and further to determine the status of transducer coupling. The reasons are similar to those detailed in previous response with respect to 112 rejections to claim 5.
Thus, the above limitation in claim 1 does not have written description support to comply with the requirement set forth in 35 U.S.C. 112(a).
Second, since there is no disclosure about the detailed algorithm, it is unclear how the source of ring-down artifact can be determined to be the coupling issue.
Thus, the above limitation in claim 1 renders claim indefinite and results in rejection under 35 U.S.C. 112(b). For the purpose of examination, the above limitation is interpreted as any reasonable algorithm to perform the claimed function.
Third, since applicant’s amendments change the scope of claim, reference Grunwald (previously cited in the rejection to claim 5) and new reference Freeman et al. 
Therefore, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejections to all corresponding dependent claims, applicant’s remarks submitted on p.8 – 10 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are moot in view of new grounds of rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.14 – 18 have been fully considered but they are not persuasive and the amendment renders the arguments moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “wherein the orientation processor is configured to: determine, based on the received echo signals, that a first portion of the array is acoustically coupled to a patient and a second portion of the array is acoustically uncoupled from the patient” in claim 1 and limitation “wherein, to determine that the second portion of the array is acoustically uncoupled from the patient, the orientation processor is further configured to determine that a portion of the echo signals corresponding to the second portion of the array comprises a ring-down artifact resulting from the second portion of the array interfacing with air” in claim 5, limitation “wherein, to determine that the first portion of the array is acoustically coupled to the patient, the orientation processor is configured to: determine that a portion of the echo signals corresponding to the first portion of the array comprise echo signals from a tissue of the patient” in claim 17, the corresponding disclosure in the specification is recited as: the probe is exposed to the open air, for it is reflections from the probe-air interface which are analyzed by the diagnostic processor” in Col.3 Ln.1 – 5; “In practice however the receiver of the transmitter and receiver 12 may be saturated by transmit pulse energy when activated immediately after application of a drive pulse to the transducer element. As a consequence the received signal waveform can exhibit some ringing as shown at 60 in FIG. 6 which will quickly damp and dissipate as the receiver returns to linear operation. When the actuated transducer element 30' and associated channel of the beamformer are operating properly, the diagnostic processor 20 can expect to receive a waveform (either in analog or digital form) similar to that of FIG. 6” in Col.4, Ln.51 – 61.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.01.
However, neither the specification of present application nor the Burke patent (US 5,517,994) cited in [0026] discloses such detailed algorithm to determine the existence of ring-down signal and further to determine the status of transducer coupling. Applicant relies on the disclosure in Burke, but in above cited disclosure, Burke only discloses a physical phenomenon “ringing” or “ring-down” in echo signal without any algorithm about how to determine a signal is containing a “ringing” or “ring-down” artifact. No signal processing algorithm such as waveform matching, time or frequency domain characteristic analysis or other equivalent is disclosed to address on this determination. Burke merely disclose a phenomenon and its possible reasons causing the “ring-down” phenomenon. There is no written description to support the claimed function of determination whether the echo signal comprise a ring-down artifact. 
 Further, as stated on p.4 of Non-Final Office Action mailed on 11/10/2020, it is well-known in the art that ring-down artifact can be from many sources when there is 
Thus, the above limitations in claim 1, 5 and 17 do not have written description support.

Therefore, claim 1, 5, 17 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding limitation “wherein the orientation processor is configured to: determine, based on the received echo signals, that a first portion of the array is acoustically coupled to a patient and a second portion of the array is acoustically uncoupled from the patient” in claim 1, since there is no disclosure about the detailed algorithm (see 112(a) rejection), it is unclear how the source of ring-down artifact can be determined to be the coupling issue.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable algorithm to perform the claimed function.

Regarding limitation “wherein, to determine that the second portion of the array is acoustically uncoupled from the patient, the orientation processor is further configured to determine that a portion of the echo signals corresponding to the second portion of the array comprises a ring-down artifact resulting from the second portion of the array interfacing with air” in claim 5, since there is no disclosure about the detailed algorithm (see 112(a) rejection), it is unclear whether one ring-down artifact is from probe coupling or from tissue layer change, or directly from needle reflection when needle is close to the probe, or probe malfunction, or other reasons. In addition, without knowing the detailed algorithm, it is unclear which method are used to extract the ring-down signal.


Regarding limitation “wherein, to determine that the first portion of the array is acoustically coupled to the patient, the orientation processor is configured to: determine that a portion of the echo signals corresponding to the first portion of the array comprise echo signals from a tissue of the patient” in claim 17, since there is no disclosure about the detailed algorithm (see 112(a) rejection), it is unclear how to determine whether the echo signal is from the patient tissue or other sources.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable algorithm to identify signal source.

Therefore, claim 1, 5, 17 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2012/0277577 A1; published on 11/01/2012) (hereinafter "Ogawa") in view of Grunwald et al. (US 6,254,543 B1; published on 07/03/2001) (hereinafter "Grunwald"), Freeman et al. (US 2009/0016163 A1; published on 01/15/2009) (hereinafter “Freeman”), and Sabourin (US 2015/0182198 A1; published on 12/27/2015).

Regarding claim 1, Ogawa teaches an ultrasound system ("As shown FIG. 1, the ultrasonic diagnosis apparatus …" [0021]) comprising:
an array of microconvex ultrasound elements ("The transducer array 23 is a so-called 1D array, and includes ... and a convex array 232 provided on the distal end of the probe main body 21." [0028]; Fig.4) and linear ultrasound elements ("… includes a linear array 231 provided on a side surface of the probe main body 21 …" [0028]; Fig.4);
a scan converter ("… the controller 11 includes a transmission/reception unit {delay means} 11 a and an image generating unit {image generating means} 11 b." 
Ogawa fails to teach an orientation processor coupled to at least one of the array or the scan converter, wherein the orientation processor is configured to: determine, based on the received echo signals, that a first portion of the array is acoustically coupled to a patient and a second portion of the array is acoustically uncoupled from the 
However, in the same field of endeavor, Grunwald teaches an orientation processor coupled to at least one of the array (“The electrical signals recovered are analyzed by a signal processor 28 operative according to the invention …” Col.3, Ln.1 – 25; see Fig.1), wherein the orientation processor is configured to: determine, based on the received echo signals (see 112b rejection; "The typical transition from ring-down to blood echo can be identified by the distinction between signals produced by ring-down and produced by blood." Col.3, Ln.58 - Col.4, Ln.4), that a first portion of the array is acoustically coupled to a patient and a second portion of the array is acoustically uncoupled from the patient (see 112b rejection; "Ring-down artifact is caused by transients associated with an exciter which cause interference with informational signals reflected from sources close to the exciter ..." Col.1, Ln.14 - 19; this is also the situation when probe is not coupled well).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the artifact processing as taught by Grunwald. Doing so would make it possible to provide "a more accurate technique for identifying ring-down artifact so it can be separated from legitimate signals" (see Grunwald; Col.1, Ln.25 – 35).

This translation operation of portion of the whole transducer array make it possible to apply the technique as taught by Grunwald to the different portion of transducer array as taught by Ogawa to check the coupling status.
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer array as taught by Ogawa and signal analysis as taught by Grunwald with the ultrasound transducer array operation as taught by Freeman. Doing so would make it possible to “allow arrays with very large numbers of elements to be used with a conventionally sized mainframe beamformer” (see Freeman; [0006]).
Ogawa in view of Grunwald and Freeman fails to explicitly teach wherein the orientation processor is configured to: produce an image orientation signal based on the first portion of the array; and an ultrasound image display coupled to display the ultrasound images, wherein the scan converter is configured to render the ultrasound images based on the image orientation signal.

an ultrasound image display coupled to display the ultrasound images ("The processor 14 may be able to control the acquisition of ultrasound data by the probe 12, process the ultrasound data, and generate frames or images for display on the display 16." [0020]),
 wherein the scan converter is configured to render the ultrasound images based on the image orientation signal ("FIG. 3 comprises a schematic representation of the display 140 in accordance with an embodiment. The display 140 comprises an image of the ROI 152′. The center line P-P of image of ROI 152′ is displayed at the angle θP with respect to axis R-R. Angle θP is the same in both FIGS. 2 and 3." [0028]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by 

Regarding claim 2, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Sabourin further teaches an accelerometer ("The orientation sensor 20 may comprise an accelerometer." [0019]), wherein the orientation processor is further coupled to receive signals from the accelerometer ("The processor 14 may also comprise … in addition to orientation sensor 20 in the probe … in order to determine a tilt angle or orientation of probe 12 …" [0020]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by Ogawa with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 3, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 2, and Sabourin further teaches wherein the orientation processor is further configured to detect a direction of gravitational force ("The processor 14 may … in order to determine a tilt angle or orientation of probe 12 with respect to a vertical gravitational axis …" [0020]; gravitation axis is a must-known parameter in this function, which indicates the detecting of gravitation axis first).


Regarding claim 4, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Sabourin further teaches wherein the orientation processor ("The processor 14 may be able to … process the ultrasound data … The processor 14 may also comprise a tracking technology … such as image tracking technology …" [0020]) is coupled to the array, wherein the orientation processor is configured to receive the echo signals from the array ("The echoes are converted into electrical signals, or ultrasound data, by the transducer elements in the transducer array 18 and the electrical signals are received by the processor 14." [0018]; see Fig.1).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by Ogawa with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 5, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Grunwald further teaches wherein, to 112b rejection; "Ring-down artifact is caused by transients associated with an exciter which cause interference with informational signals reflected from sources close to the exciter ..." Col.1, Ln.14 - 19; this is also the situation when probe is not coupled well), the orientation processor is further configured to determine that a portion of the echo signals corresponding to the second portion of the array comprises a ring-down artifact (see 112b rejection; "The typical transition from ring-down to blood echo can be identified by the distinction between signals produced by ring-down and produced by blood." Col.3, Ln.58 - Col.4, Ln.4) resulting from the second portion of the array interfacing with air (see 112b rejection; "Ring-down artifact is caused by transients associated with an exciter which cause interference with informational signals reflected from sources close to the exciter ..." Col.1, Ln.14 - 19; this is also the situation when probe is not coupled well).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the artifact processing as taught by Grunwald. Doing so would make it possible to provide "a more accurate technique for identifying ring-down artifact so it can be separated from legitimate signals" (see Grunwald; Col.1, Ln.25 – 35).

Regarding claim 6, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Sabourin further teaches wherein the 
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by Ogawa with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 16, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Grunwald further teaches wherein the first portion of the array is in contact with skin of the patient and the second portion of the array is spaced from the skin of the patient (this limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Grunwald in combination with Ogawa, Freeman and Sabourin is capable of performing the claimed function).


Regarding claim 17, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Grunwald further teaches wherein, to determine that the first portion of the array is acoustically coupled to the patient, the orientation processor is configured to: determine that a portion of the echo signals corresponding to the first portion of the array comprise echo signals from a tissue of the patient (see 112b rejection; "Ring-down artifact is caused by transients associated with an exciter which cause interference with informational signals reflected from sources close to the exciter ..." Col.1, Ln.14 - 19; "The typical transition from ring-down to blood echo can be identified by the distinction between signals produced by ring-down and produced by blood." Col.3, Ln.58 - Col.4, Ln.4; the situation of no ring-down artifact may indicate that the probe is coupled well).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the artifact processing as taught by Grunwald. Doing so would make it possible to provide "a more accurate technique for identifying 

Regarding claim 18, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, and Sabourin further teaches wherein, to produce the image orientation signal, the orientation processor is configured to: determine a center of the first portion of the array (“The center line P-P is perpendicular to transducer array 118 and bisects the transducer array 118.” [0026]); and determine a direction normal to the center (“The center line P-P is perpendicular to transducer array 118 and bisects the transducer array 118.” [0026]), wherein the image orientation signal corresponds to the direction (“Orientation sensor 120 is configured to determine an angle θP of probe 112 with respect to axis R-R. Angle θP is defined by the angle between axis R-R and center line P-P.” [0027]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by Ogawa with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).


Claim 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Grunwald, Freeman and Sabourin, as applied to claim 6 above, and Lin et al. (US 2014/0171793 A1; published on 06/19/2014) (hereinafter "Lin").

Regarding claim 7, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 6, except wherein the orientation processor is further configured to identify a specific feature in an ultrasound image.
However, in the same field of endeavor, Lin teaches wherein the orientation processor is further configured to identify a specific feature in an ultrasound image ("… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 8, Ogawa in view of Grunwald, Freeman, Sabourin and Lin teaches all claim limitations, as applied in claim 7, and Lin further teaches wherein the orientation processor is further configured to track a specific feature in the sequence of ultrasound images ("The speckle tracking imaging tracks each speckle consecutively frame to frame, and computes the moving track of each speckle ..." [0026]; "… the 
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 9, Ogawa in view of Grunwald, Freeman, Sabourin and Lin teaches all claim limitations, as applied in claim 8, and Lin further teaches wherein the orientation processor is further configured to track the specific feature in the sequence of ultrasound images by speckle tracking ("The speckle tracking imaging tracks each speckle consecutively frame to frame, and computes the moving track of each speckle ..." [0026]; "… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is 

Regarding claim 10, Ogawa in view of Grunwald, Freeman, Sabourin and Lin teaches all claim limitations, as applied in claim 8, and Lin further teaches wherein the orientation processor is further configured to stabilize a location of the specific feature in the sequence of ultrasound images ("… a stabilizer function may be arranged to lock the needle in the image when the probe is moving around." [0049]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).


Claim 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Grunwald, Freeman, Sabourin and Lin, as applied to claim 7 above, and further in view of Greppi et al. (US 2004/0002653 A1; published on 01/01/2004) (hereinafter "Greppi").


However, in the same field of endeavor, Greppi teaches wherein the orientation processor is further configured to identify echo signals returned from a needle ("… processing echo signals for data extraction and for image generation based on this data … Said thresholds allow to image the high intensity signal part that is generated by the needle …" [0064]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the needle imaging as taught by Greppi. Doing so would make it possible to "provide an improved method and apparatus for ultrasound imaging of a biopsy needle or the like" (see Greppi; [0050]).

Regarding claim 12, Ogawa in view of Grunwald, Freeman, Sabourin, Lin and Greppi teaches all claim limitations, as applied in claim 11, and Lin further teaches wherein the orientation processor is further configured to stabilize a location of the needle in a sequence of ultrasound images ("… a stabilizer function may be arranged to lock the needle in the image when the probe is moving around." [0049]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound signal processing as taught by Ogawa with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is .


Claim 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Grunwald, Freeman and Sabourin, as applied to claim 1 above, and further in view of Hossack et al. (US 6,045,508; published on 04/04/2000) (hereinafter "Hossack").

Regarding claim 13, Ogawa in view of Grunwald, Freeman and Sabourin teaches all claim limitations, as applied in claim 1, except a beamformer coupled to receive the echo signals from the array.
However, in the same field of endeavor, Hossack teaches a beamformer coupled to receive the echo signals from the array ("The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers …" Col.5, Ln.50 - Col.6, Ln.32).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Ogawa with the beamformer and signal detector as taught by Hossack. Doing so would make it possible to "an ultrasonic probe that allows three dimensional images to be constructed of the region examined by the probe in a precise and facile manner" (see Hossack; Col.1, Ln.42 - 44).


It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Ogawa with the beamformer and signal detector as taught by Hossack. Doing so would make it possible to "an ultrasonic probe that allows three dimensional images to be constructed of the region examined by the probe in a precise and facile manner" (see Hossack; Col.1, Ln.42 - 44).

Regarding claim 15, Ogawa in view of Grunwald, Freeman, Sabourin and Hossack teaches all claim limitations, as applied in claim 14, and Sabourin further teaches a scanline memory coupled to the detector ("Ultrasound data may be stored in memory 24 during a scanning session …" [0023]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by Ogawa with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793